department of the treasury internal_revenue_service washington d c date cc intl wta-n-109937-99 uilc number release date memorandum for tina byrd national administrator ifasp and john conley appeals officer isp coordinator for commercial banking from subject cynthia j mattson assistant chief_counsel international update on brazilian foreign_tax_credit litigation -- 107_tc_301 rev’d and remanded 163_f3d_1363 d c cir this memorandum updates my date and date memorandums regarding brazilian foreign_tax_credit litigation in the service won the central bank restructured debt foreign_tax_credit disallowance issue in the tax_court litigation of the riggs case on the theory that the purported central bank withholding_tax payments were noncompulsory amounts and not a tax to brazil recently the d c circuit reversed this holding through an application of the act of state doctrine and remanded the case to the tax_court for a determination of the alternative payment and subsidy theories relied upon by the service for disallowance of the credits associated with brazilian restructured debt we do not agree with the d c circuit’s opinion and further litigation will be required to resolve the central bank restructured debt issue pending the outcome of further litigation we recommend that the service continue to pursue the central bank restructured debt issue present in other cases at the administrative level additional recommendations regarding other brazilian foreign_tax_credit issues are set forth below riggs a domestic_corporation claimed foreign tax_credits for brazilian taxes on net loan interest payments that riggs received from brazilian borrowers under the net loans the borrowers including the central bank of brazil assumed responsibility for paying the tax on riggs’ behalf although the brazilian supreme court had held that under article of the brazilian constitution tax-immune brazilian governmental entities like the central bank were not liable to pay withholding_tax on their net loan interest remittances to foreign lenders beginning in the central bank purportedly paid withholding_tax on its brazilian restructured debt this event was marked by the brazilian minister of finance’s endorsement of a ruling of the brazilian irs to the central bank regarding the central bank’s liability the ruling stated that despite the central bank’s tax-immune status the bank was required to pay withholding_tax on net loan interest payments made to foreign lenders because the loan amounts on deposit at the central bank could be re-lent to other borrowers who might not be tax immune the minister of finance in the document agreeing with the ruling directed the central bank to implement the payment of income_tax on or before the last business_day of the month after the month in which the withholding occurs the ruling and the minister’s order were not published in deciding that the foreign tax_credits should be disallowed on the theory that the purported payments were noncompulsory the tax_court rejected riggs’ argument that the act of state doctrine required deference to the brazilian ruling and the brazilian minister of finance’s order the tax_court held that riggs had failed to show that the ruling was anything more than an administrative advisory opinion which did not reflect the applicable brazilian law because it relied on a novel theory regarding potential non-exempt borrowers and because an examination of brazilian law confirmed that the central bank was immune from tax the d c circuit however held that the minister of finance’s order to pay the tax was entitled to deference under the act of state doctrine and remanded for a determination of whether the brazilian taxes were actually paid_by the central bank and whether riggs’ foreign tax_credits must be reduced by the amount of the subsidy represented by the brazilian pecuniary benefit program in addition to the central bank restructured debt issue in riggs the case also involved the disallowance of claimed foreign tax_credits attributable to riggs’ net loans to non-tax-immune borrowers in brazil the service argued that riggs’ credits should be disallowed in full on the basis that riggs had no enforceable legal liability for the brazilian withholding_tax on the interest from such loans the legal liability issue and in the alternative the credits should be disallowed in part by the application of the indirect subsidy regulations to the pecuniary benefit the subsidy issue consistent with past cases the tax_court held for riggs on the legal liability issue and for the service on the subsidy issue see 89_tc_765 norwest corp v commissioner tcmemo_1992_282 affd 69_f3d_1404 8th cir cert_denied 517_us_1203 continental illinois corp v commissioner tcmemo_1988_318 affd without published opinion sub nom 919_f2d_1492 11th cir aff’d in part and rev’d in part 998_f2d_513 7th cir cert_denied 510_us_1041 see also 36_fedclaims_30 appeal docketed fed cir date subsidy issue only given the rulings in favor of the service in the 7th and 8th circuits to hold differently in this case would be to undermine the uniform application of the tax system among the citizenry in riggs neither party appealed these two issues in pursuing the resolution of cases at the administrative level with respect to net loans to tax-immune entities such as the net loans giving rise to the central bank restructured debt issue described above we recommend that the service continue to pursue the disallowance of the full amount of foreign tax_credits claimed based on the noncompulsory and payment issues and in part based on the subsidy issue framed in the riggs litigation in addition credits should be disallowed with respect to net loan interest payments on deposit at the central bank under resolution see 107_tc_301 with respect to loans other than tax-immune debt ie loans other than net loans to governmental entities such as the central bank we recommend that the service concede the legal liability issue and require that taxpayers concede the subsidy issue this recommendation is consistent with the outcome of the litigation of these issues in every court to date to our knowledge the subsidy issue does not extend beyond date at which time brazil reduced the subsidy to zero finally any foreign tax_credits claimed with respect to brazil should be verified through receipts darfs and not borrower letters see 998_f2d_513 7th cir cert_denied 510_us_1041 norwest corp v commissioner tcmemo_1995_453 70_tcm_779 if you have any questions please call ___________________ cynthia j mattson assistant chief_counsel international
